THE THIRTEENTH COURT OF APPEALS

                                   13-12-00068-CR


                             JOSEPH MICHAEL LEMKE
                                       v.
                              THE STATE OF TEXAS


                         On appeal from the 9th District Court
                            of Montgomery County, Texas
                          Trial Cause No. 11-01-00343-CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 24, 2013.